Appeal by the defendant from *592a judgment of the Supreme Court, Kings County (Egitto, J.), rendered November 23, 1988, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that it was error for the court to allow into evidence the blood-stained money taken from him upon his arrest. We disagree. The People made an adequate showing connecting the defendant, the money, and the crimes (see, People v Mirenda, 23 NY2d 439; People v Martinez, 115 AD2d 665). Uncertainties as to whether the blood drops found on the money belonged to the victim goes to their evidentiary weight and not to their admissibility (see, People v Mirenda, supra; People v Roldos, 161 AD2d 610).
The defendant’s contention that the verdict sheet submitted to the jury was improper (see, People v Nimmons, 72 NY2d 830) is not preserved for appellate review, since he failed to object to its submission (see, People v Belgrave, 181 AD2d 738; People v Andrews, 178 AD2d 482; People v Mason, 176 AD2d 358; People v Lugo, 150 AD2d 502; People v Mathis, 150 AD2d 613). We decline to review the issue in the exercise of our interest of justice jurisdiction (see, People v Belgrave, supra; People v Mathis, supra; People v Andrews, supra).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Sullivan and Santucci, JJ., concur.